Todd S. Cushner, Esq.
Cushner & Associates, P.C.
Attorneys for the Debtor
399 Knollwood Road, Suite 205
White Plains, New York 10603
(914) 600-5502 / (914) 600-5544
todd@cushnerlegal.com
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
IN RE:                                                         CHAPTER 13

        GLENN D. FORDE,                                         CASE NO. 19-23247 (SHL)

                           DEBTOR
-------------------------------------------------------X

      AFFIRMATION IN SUPPORT OF DEBTOR’S NOTICE OF PRESENTMENT
      OF ORDER APPROVING GLORIANNE MATTESI OF DOUGLAS ELLIMAN
      REAL ESTATE AS DEBTOR’S NYS LICENSED ASSOCIATE REAL ESTATE
                BROKER NUNC PRO TUNC AS OF MAY 31, 2019

        Todd S. Cushner, an attorney duly licensed to practice before this Court, affirms the

following under the penalties of perjury.

        1.       I am the attorney for the Debtor herein and as such am fully familiar with the facts

and circumstances of this motion.

        2.       On July 2, 2019, the debtor, Glenn D. Forde (the “Debtor”) filed a voluntary

petition for relief under chapter 13 of the United States Bankruptcy Code (the “Bankruptcy

Code”) and an order of relief was duly entered.

        3.       Among the assets in this case is the Debtor’s real property located at 230

Hamilton Avenue, New Rochelle, New York 10801 (the “Property”). The Debtor intends to sell

this property.

        4.       In order to market the Property effectively and efficiently, the Debtor solicited the

assistance of Glorianne Mattesi (“Mattesi”) NYS Licensed Associate Real Estate Broker of
Douglas Elliman Real Estate located at 26 Popham Road, Scarsdale, New York 10583. (Annexed

hereto as Exhibit “A” is a copy of Mattesi’s Affidavit in Support).

       5.        Glorianne Mattesi is a Licensed Real Estate Salesperson, who has examined said

real property.

       6.        Based on the foregoing, the Debtor desires to retain Mattesi and to compensate

said broker on a quantum meruit basis. In consideration for said services, broker should receive

as commission, upon consummation of any such sale, a real estate broker’s commission in an

amount equal to 4.50% of the purchase price to be disbursed from sales proceeds 2.25% to be

paid to Mattesi as the real estate broker and 2.25% to any buyer’s agent and is informed and

believes that the proposed commission of the broker is competitive and reasonable in light of the

commissions charged by other brokers and for what the broker is reasonably entitled to receive

under the circumstances. (Annexed hereto as Exhibit “B” is a copy of the listing agreement

between the Debtor and Glorianne Mattesi).

       7.        Applicant is informed and believes that the proposed commission of the Proposed

NYS Licensed Associate Real Estate Broker is competitive and reasonable in light of the

commissions charged by other NYS Licensed Associate Real Estate Broker and for what the

broker is reasonably entitled to receive under the circumstances.

       8.        The real estate broker whom Debtor proposes to retain has been informed and

understands that no sale may be consummated until after notice and a hearing and that the Court

may allow an amount different from the amount sought by the Proposed NYS Licensed

Associate Real Estate Broker.




                                                 2
       9.       Your applicant is informed and believes and, therefore, alleges the employment of

said Proposed NYS Licensed Associate Real Estate Broker on the terms and conditions provided

for herein was and is in the best interest to warrant a sale of the property.

       10.      Your applicant is satisfied from the Affidavit of the Proposed NYS Licensed

Associate Real Estate Broker that said real estate broker is a disinterested person within the

meaning of 11 U.S.C. § 101.

       WHEREFORE, Debtor prays that he be authorized to employ Glorianne Mattesi

(“Mattesi”) a NYS Licensed Associate Real Estate Broker of Douglas Elliman Real Estate, nunc

pro tunc as of May 31, 2019 as the Debtor’s real estate broker on the terms and conditions set

forth herein.

Dated: White Plains, New York
       September 18, 2019

                                                       Respectfully submitted,


                                               By:     /s/ Todd S. Cushner
                                                       Todd S. Cushner, Esq.
                                                       Attorneys for the Debtor
                                                       Cushner & Associates, P.C.
                                                       399 Knollwood Road, Suite 205
                                                       White Plains, New York 10603
                                                       (914) 600-5502 / (914) 600-5544
                                                       todd@cushnerlegal.com




                                                  3
